    


Exhibit 10.40
RESTRICTED STOCK UNIT AWARD AGREEMENT
Twin River Worldwide Holdings, Inc.
2015 Stock Incentive Plan
This Award Agreement (this “Agreement”) is made as of __________ (the “Grant
Date”) between Twin River Worldwide Holdings, Inc. (the “Company”), and
_________________ (“Participant”), pursuant to the terms of the Twin River
Worldwide Holdings, Inc. 2015 Stock Incentive Plan (the “Plan”). Any capitalized
term used herein but not defined herein shall have the meaning set forth in the
Plan.
Section 1.Grant of Restricted Stock Units. The Company has granted to
Participant, subject to the terms and conditions hereinafter set forth and in
the Plan, a Restricted Stock Unit Award consisting of _____ restricted stock
units (the “Restricted Stock Units”). Each Restricted Stock Unit represents the
right to receive one share of Common Stock, subject to the terms and conditions
set forth in this Agreement and the Plan.
Section 2.    Vesting of the Restricted Stock Units.
(a)
Generally. Except as otherwise provided herein, ___ of the Restricted Stock
Units will vest on December 31, ____ and the remaining ___ unvested Restricted
Stock Units will vest on December 31, ____, subject to Participant’s continuous
Service with the Company or a Subsidiary on each such date. For purposes of this
Agreement, the continuous Service with the Company or a Subsidiary will not be
deemed to have been interrupted, and Participant shall not be deemed to have
ceased to be an employee of the Company or a Subsidiary, by reason of the
transfer of Participant’s employment among the Company and its Subsidiaries.

(b)
Death; Disability. Notwithstanding Section 2(a), upon the occurrence of
Participant’s termination of Service due to Participant’s death or Disability,
the Restricted Stock Units shall vest as to the number of Restricted Stock Units
that would otherwise have vested on the next applicable vesting date in
accordance with Section 2(a) (assuming Participant had remained in continuous
Service with the Company or a Subsidiary on such date).

(c)
Termination Without Cause; Termination for Good Reason. Notwithstanding Section
2(a) or 2(b), upon the occurrence of Participant’s termination of Service by the
Company without Cause or Participant’s termination of Service by Participant for
Good Reason, the Restricted Stock Units shall fully vest.

(d)
Change in Control. Upon the occurrence of a Change in Control, the Restricted
Stock Units shall fully vest, except to the extent that a Replacement Award is
provided to Participant in lieu of the Restricted Stock Units. If Participant
receives a Replacement Award, upon the Involuntary Termination






--------------------------------------------------------------------------------




(as defined below) of Participant’s Service upon or within two years following
the consummation date of a Change in Control, the Replacement Award shall fully
vest. For purposes of this Agreement, the term “Involuntary Termination” shall
have the meaning set forth in the Plan but shall not include a termination of
Participant’s Service due to Participant’s Retirement (as such term is defined
in the Plan).
Section 3.    Termination of Service. Except as subject to the provisions of
Section 2, upon the occurrence of a termination of Participant’s Service for any
other reason, all unvested Restricted Stock Units shall be forfeited and
Participant shall not be entitled to any compensation or other amount with
respect to such forfeited Restricted Stock Units.
Section 4.    Settlement.
(a)
All vested Restricted Stock Units shall be settled within 30 days of the
applicable vesting date by the Company’s issuance and delivery to Participant
(or Participant’s beneficiary in the event of Participant’s death) of a number
of shares of Common Stock equal to the number of vested Restricted Stock Units;
provided, however, that if the vesting date is a Change in Control and such
Change in Control would not qualify as a permissible date of distribution under
Section 409A(a)(2)(A) of the Code and the regulations thereunder, and where
Section 409A of the Code applies to such distribution, Participant is entitled
to receive the corresponding payment on the date that would have otherwise
applied upon vesting pursuant to Section 2(a), (b) or (c) as though such Change
in Control had not occurred.

(b)
Notwithstanding anything in this Agreement to the contrary, if (i) Participant
is a “specified employee” (within the meaning of Section 409A of the Code), (ii)
the issuance of the shares of Common Stock pursuant to Section 4(a) is
considered to be a “deferral of compensation” (as such phrase is defined for
purposes of Section 409A of the Code) and (iii) such issuance is made by reason
of the Participant’s “separation from service” with the Company (determined in
accordance with Section 409A of the Code), then Participant’s date of issuance
of the shares of Common Stock shall be the date that is the first day of the
seventh month after the date of Participant’s separation from service.

Section 5.    Adjustments. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 4.2 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure and for material corporate transactions; provided, however,
for the avoidance of doubt, any dividends which are the subject of Dividend
Equivalents shall not also be the cause of adjustments to the Restricted Stock
Units pursuant to Section 4.2 of the Plan.


- 2 -    



--------------------------------------------------------------------------------




Section 6.    No Right of Continued Service. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continued Service with the
Company or any Affiliate.
Section 7.    Limitation of Rights. Participant shall not have any privileges of
a stockholder of the Company with respect to any Restricted Stock Units,
including, without limitation, any right to vote any shares of Common Stock
underlying such Restricted Stock Units or to receive dividends or other
distributions in respect thereof, unless and until there is a date of settlement
and issuance to Participant of the underlying Common Stock. Notwithstanding the
foregoing, the Restricted Stock Unit Award granted hereunder is hereby granted
in tandem with corresponding dividend equivalents with respect to each share of
Common Stock underlying the Restricted Stock Unit Award granted hereunder (each,
a “Dividend Equivalent”), which Dividend Equivalent shall remain outstanding
from the Grant Date until the earlier of the settlement or forfeiture of the
Restricted Stock Unit to which it corresponds. Participant shall be entitled to
accrue payments equal to dividends declared, if any, on the Common Stock
underlying the Restricted Stock Unit to which such Dividend Equivalent relates,
payable in cash and subject to the vesting of the Restricted Stock Unit to which
it relates, at the time the Common Stock underlying the Restricted Stock Unit is
settled and delivered to Participant pursuant to Section 4; provided, however,
if any dividends or distributions are paid in shares of Common Stock, the shares
of Common Stock shall be deposited with the Company, shall be deemed to be part
of the Dividend Equivalent, and shall be subject to the same vesting
requirements, restrictions on transferability and forfeitability as the
Restricted Stock Units to which they correspond. Dividend Equivalents shall not
entitle Participant to any payments relating to dividends declared after the
earlier to occur of the settlement or forfeiture of the Restricted Stock Units
underlying such Dividend Equivalents.
Section 8.    Restrictions on Transfer. No Restricted Stock Units may be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by Participant, except by will or by the laws of descent and distribution. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Restricted Stock Units contrary to the provisions hereof, and the levy of
any execution, attachment or similar process upon any Restricted Stock Units,
shall be null and void and without effect.
Section 9.    Withholding Taxes. Participant shall be liable for any and all
taxes and contributions of any kind required by law to be withheld or made with
respect to the delivery of any shares of Common Stock under this Agreement.
Unless the Committee determines otherwise, Participant’s employer shall withhold
from the shares of Common Stock otherwise issuable pursuant to the settlement of
the Restricted Stock Units a number of shares of Common Stock sufficient to
satisfy the amount of any such withholding obligation.
Section 10.    Compliance With Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall


- 3 -    



--------------------------------------------------------------------------------




not be obligated to issue any of the shares of Common Stock pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.
Nothing in this Agreement or in the Plan prohibits or will be interpreted or
construed to prohibit Participant from reporting any possible violation of
federal law or regulation to any governmental agency or entity, including, but
not limited to, the U.S. Department of Justice or the Securities and Exchange
Commission, or providing testimony to or communicating with such agency or
entity in the course of its investigation, or from making any other disclosures
that are protected under the whistleblower provisions of federal law and
regulation. Any such reports, testimony or disclosures do not require
Participant to provide notice or receive the authorization or consent of the
Company or the Board.
Section 11.    Construction. The Restricted Stock Unit Award granted hereunder
is granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant and accepts the Restricted Stock Unit Award
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Committee, whose determinations
shall be final, conclusive and binding upon Participant.
Section 12.    Notices. Any notice hereunder by Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.
Section 13.    Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.
Section 14.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 15.    Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Section 16.    Section 409A. This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A of the Code. Notwithstanding any
other provision of the Plan or this Agreement, payments provided under this
Agreement may only be made upon an event and in a manner that complies with
Section 409A of the Code or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A of the Code shall be excluded
from Section 409A of the Code to the maximum extent


- 4 -    



--------------------------------------------------------------------------------




possible. The Restricted Stock Units granted hereunder shall be subject to the
provisions of Section 13.3 of the Plan. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code, and in no event shall the
Company or any of its Subsidiaries or Affiliates be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Participant on account of non-compliance with Section 409A of the Code.
Section 17.    Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise between the parties with respect to such
subject matter.
Section 18.    Forfeiture and Recapture. The Restricted Stock Unit Award will be
subject to recoupment in accordance with any existing clawback or recoupment
policy, or clawback or recoupment policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required under Section 10D of the Exchange Act or other applicable law. In
addition, the Committee may impose such other clawback, recovery or recoupment
provisions as the Committee determines necessary or appropriate, including, but
not limited to, a reacquisition right in respect of previously acquired shares
of Common Stock or other cash or property upon the occurrence of Cause. The
implementation of any clawback or recoupment policy will not be deemed a
triggering event for purposes of any definition of “good reason” for resignation
or “constructive termination.”
Section 19.    Amendments.  Any amendment to the Plan will be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable to
this Agreement; provided, however, that, subject to the terms of the Plan, no
amendment will materially impair the rights of Participant with respect to the
Restricted Stock Units without Participant’s consent.  Notwithstanding the
foregoing, the limitation requiring the consent of Participant to certain
amendments will not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A.
Section 20.    Severability.  In the event that one or more of the provisions of
this Agreement is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions of this Agreement, and the remaining provisions of this
Agreement will continue to be valid and fully enforceable.


(SIGNATURES ON FOLLOWING PAGE)


- 5 -    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
TWIN RIVER WORLDWIDE HOLDINGS, INC.
                    


By: ______________________________
Name:______________________________
Title:_______________________________
          






PARTICIPANT




___________________________________
Name:






- 6 -    

